Case: 13-20084    Document: 00512206562    Page: 1     Date Filed: 04/12/2013




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                April 12, 2013

                               No. 12-20525                     Lyle W. Cayce
                                                                     Clerk

AETNA LIFE INSURANCE COMPANY,

                                         Plaintiff–Appellee,

versus

HUMBLE SURGICAL HOSPITAL, L.L.C.,

                                         Defendant–Appellant.


                Appeal from the United States District Court
                     for the Southern District of Texas
                              No. 4:12-CV-1206



                          ***************


                               No. 13-20084


In re: HUMBLE SURGICAL HOSPITAL, L.L.C.


                     Petition for Writ of Mandamus to
                      the United States District Court
                     for the Southern District of Texas
                              No. 4-12-CV-1206
     Case: 13-20084       Document: 00512206562         Page: 2     Date Filed: 04/12/2013



                                       No. 12-20525
                                       No. 13-20084

Before REAVLEY, JOLLY, and SMITH, Circuit Judges.
PER CURIAM:*


       Aetna Life Insurance Company sued Humble Surgical Hospital, L.L.C., for
alleged overbilling. The district court denied the hospital’s motion for a stay
pending arbitration and its motion to compel arbitration. The hospital appeals
the denial of arbitration, petitions for writ of mandamus regarding a discovery
order, and moves for this court to take judicial notice. This court granted the
hospital’s motion for stay pending decisions on the appeal and the mandamus
petition.
       We have reviewed the briefs, the applicable law, and pertinent portions of
the record and have heard the arguments of counsel. The hospital has shown no
entitlement to relief from this court at this time. Especially in view of the steep
standards for overcoming an order denying arbitration and for obtaining manda-
mus relief, the hospital has shown no abuse of discretion or reversible error.
       The order denying the motion to compel arbitration is AFFIRMED. The
petition for writ of mandamus is DENIED. The motion for judicial notice is
DENIED. The order granting a stay pending a decision on appeal and manda-
mus is VACATED. These consolidated matters are REMANDED. The mandate
shall issue forthwith. We express no view on any merits issue or on how the
district court should conduct the remaining proceedings.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2